Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 12/29/2020. Claims 1-4, 6, 8-16, and 18-20 are allowed and claims 5, 7, and 17 are cancelled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate or render an obviousness of receiving outstanding processor trace data to be logged and that is associated with a particular execution context, the outstanding processor trace data comprising information about one or more cache lines retrieved by a processing unit of the one or more processing units when executing the particular execution context; comparing an amount of the outstanding processor trace data to be logged with at least one threshold; and based on the amount of the outstanding processor trace data to be logged exceeding the at least one threshold, selectively processing processor trace data, comprising slowing a rate of generating the processor trace data by slowing processor speed of the processing unit executing the particular execution context.

The prior art of record (Srivastava et al. US PG Pub. 2011/0067008 A1, Edwards et al. US Patent 7,793,261 B1, Dewitt, JR et al. US PG Pub. 2007/0074081 A1, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/DOUGLAS M SLACHTA/Examiner, Art Unit 2193